DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
	Claims 1, 6, 8-15 and 18-21 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 has been considered by the examiner.
	The Extended European Search report (6/29/20 for EP Application No. CPT/US17/44741) provided in the IDS raised the following new rejections.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 8, there is misplaced/inappropriate dash, e.g., is-less.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 9-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al (US 2012/0052085 A1) and Jia et al (Infect. Immun. 81(5): 1550-1561. April 2013). 
	Horowitz discloses an immunogenic composition comprising a recombinant attenuated Francisella tularensis subspecies holarctica live vaccine Strain (LVS) having a deleted CapB gene which comprises a F. tularensis promoter that expresses a fusion protein comprising an antigenic polypeptide epitope present in a Francisella tularensis gro-lgIC or gro-lglA as first vaccine, optionally comprising a boost with as second immunological composition comprising an attenuated L. monocytogenes expressing an antigenic polypeptide epitope of F. tularensis (examples 3, 4, 8) that protects against tularemia.  Therefore, an immunogenic composition comprising a recombinant attenuated Francisella tularensis subspecies holarctica live vaccine Strain (LVS) having a deleted CapB gene which comprises a F. tularensis promoter that expresses a fusion protein comprising an antigenic polypeptide present in B.pseudomallei polypeptide is known.  Although, Horowitz does not specifically recite that the CapB gene that is not present was the sequence set forth in SEQ ID NO: 1 with 100% sequence identity, Horowitz discloses an immunogenic composition (an immunogenic composition; paragraph [0010] Horwitz) comprising: a recombinant attenuated Francisella tularensis subspecies holarctica live vaccine Strain (LVS) (comprising: a recombinant attenuated Francisella tularensis subspecies holarctica live vaccine Strain (LVS); paragraphs [0010], [0072]) having a deleted CapB comprising SEQ ID NO: 20, which is 98.3% similar to Applicants' SEQ ID NO: 1; paragraphs [0010], [0056]) which comprises a F. tularensis promoter (which comprises a F. tularensis promoter; paragraphs [0010], [0125]) that expresses a fusion protein (comprising a fusion protein; paragraph [0061], [0123]) comprising an antigenic polypeptide epitope present in a Francisella tularensis, Bacillus anthracis, Yersinia pestis, Burkholderia pseudomallei or Burkholderia mallei polypeptide (comprising an antigenic polypeptide epitope present in a Francisella tularensis IgIC polypeptide; paragraph [0123]); wherein: the fusion protein expressed by the F. tularensis promoter is less than 80 kilodaltons in size (wherein: the fusion protein expressed by the F. tularensis promoter is less than 80 kilodaltons in size; paragraph [0123] - based on the molecular mass of 23 kD for IgIC, as disclosed by Jia (page 3, second paragraph)); and the antigenic polypeptide epitope elicits an immune response (the antigenic polypeptide epitope elicits an immune response; paragraph [0010]) in a mammalian host (in a mammalian host; paragraph [0052]) when the immunogenic composition is administered orally, intradermally (i.d.), subcutaneously (s.q.), intramuscularly (i.m.), or intranasally (i.n.) to the mammalian host (when the immunogenic composition is administered orally, intradermally (i.d.), subcutaneously (s.q.), intramuscularly (i.m.), or intranasally (i.n.) to the mammalian host; paragraph [0054]).  
	It would be expected that a F.tularensis having a deleted CapB gene with such high sequence homology (98.3%) as taught by the prior art references would be the same, or functionally equivalent and obvious, to a F.tularensis with a deleted CapB gene (100% SEQ ID NO: 1). Horowitz provides motivation to delete the CapB gene in F.tularensis and one of ordinary skill in the art would have the expectation that different strains with slightly different sequences would behave the same and be obvious variants. Since Horowitz In re Best, 195 USPQ 430, 433 (CCPA 19&&).


Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al (US 2012/0052085 A1) and Jia et al (Infect. Immun. 81(5): 1550-1561. April 2013) in view of Zaide et al (Applied & Environ. Microbiol. March 2011. 77(5): 1608-1618). 
The teachings of Horowitz and Jia are set forth above.  However, they do not particularly exemplify the use of bfr as the promoter.
Zaide et al identify and characterize novel and potent transcription promoters of F.tularensis.  The use of the bfr promoter is suggested in Zaide et al (Figure 4) over the FTL or gro promoter used in Horowitz.  The exact construct used (fusion protein exact sequences, linker and promoter) in the application for which is shown an improved 


.Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/          Primary Examiner, Art Unit 1645                                                                                                                                                                                              	10/29/2020